       Case 1:19-cv-02783-AT-SLC Document 53 Filed 05/27/20 Page 1 of 1

                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
SAIWON ROBBINS,                                                    DOC #: _________________
                                                                   DATE FILED: _5/27/2020___
                               Plaintiff,

               -against-
                                                                        19 Civ. 2783 (AT) (SLC)
NEW YORK CITY DEPARTMENT OF
CORRECTIONS, ET AL,                                                             ORDER

                          Defendant.
ANALISA TORRES, District Judge:

       On April 22, 2020, Plaintiff sent a letter to the Court seeking to reopen this action. ECF
No. 52. It is ORDERED that Defendant shall respond to Plaintiff’s letter by June 10, 2020.

       SO ORDERED.

Dated: May 27, 2020
       New York, New York
